Item 77C Matters submitted to vote of security holders A Special Meeting of the Shareholders of the Resource Real Estate Diversified Income Fund (the Trust ) was held on August 26, 2016 to approve a new management agreement between Resource Real Estate, Inc. and the Trust, and adjourned until September 23, 2016. The Special Meeting was reconvened on September 23, 2016 and the Proposal was voted on and approved by Shareholders of the Fund. The September 23, 2016 voting results were as follows: Matter Voter Type Shares To approve a new For management agreement between Resource Financial Against Fund Management, Inc. and Abstain the Trust.
